Title: To John Adams from William Vaughan, 12 July 1788
From: Vaughan, William
To: Adams, John


          
            Dear Sir
            London 12 July 1788—
          
          Our worthy friend Dr. Price has requested me to forward to you the last Volume of Gibbons’s History, and the appendix, to compleat your Sett. Mr Moore a gentleman returning back to Boston in the Nathaniel Capt Downe has been kind enough to take charge of a parcel for you I have to request your delivering a Pamphlet for the Boston Philosophical Society, and one for Cutler which comes through the hands of Sir Joseph Banks. You will also find a pamphlet respecting the principles of commerce; the novelty and liberality of its opinions gave me great pleasure. It has but just made its appearance here, and I think will not fail to give you some satisfaction.
          I have just had some conversation with Mr T. Boylston who is a great advocate for the freedom of commerce. I learn he some Years ago committed his sentiments to paper. he has not these hints by

him, and believes that Mr Bowdoin has them, could you obtain me a sight of them without much difficulty
          I hope you arrived safe out, and found the spirit of the new confederation gaining ground I beg you will present my best respects to Mrs Adams, your Son, & to Col & Mrs Smith when you write them. Our Ladies are all in the Country, my mother is quite recovered from her severe illness the last Winter. I am with respect / Dear Sir / Your most obedient / humble Servant
          
            Wm Vaughan
          
        